Name: Commission Regulation (EEC) No 63/81 of 9 January 1981 on an invitation to tender for levies or refunds on exports of white sugar to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/6 Official Journal of the European Communities 10 . 1 . 81 COMMISSION REGULATION (EEC) No 63/81 of 9 January 1981 on an invitation to tender for levies or refunds on exports of white sugar to Poland whereas in view of the specific nature of the transac ­ tions in question special detailed rules of application should be laid down in this Regulation, and those provided for in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (6), as amended by Regulation (EEC) No 1467/77 Q, should not be applied ; whereas, for the same reason, appropriate provisions should be laid down concerning export licences issued in connection with the invitation to tender and these should take the form of a derogation from Commis ­ sion Regulation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (8), as last amended by Regulation (EEC) No 1367/78 (9), from Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ( 10), and from Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products (' '), as amended by Regulation (EEC) No 1607/80 ( 12) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common orga ­ nization of the market in sugar ('), as last amended by the Act of Accession of Greece (2), and in particular Articles 12 (2), 17 (5), 19 (4) and 34 thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas the European Council , at its meeting on 1 and 2 December 1980 in Luxembourg, agreed that steps should be taken to facilitate the purchase by Poland of certain agricultural products from the Community ; whereas in view of the availability of Community sugar it is possible to put at the disposal of Poland some 50 000 tonnes of sugar, divided into two lots ; Whereas for this purpose, and in view of developments on the world sugar market, an invitation to tender should be issued to determine the rates of the levies or refunds necessary for the export of the said quantity to Poland, account being taken of certain conditions regarding sales to that country at reduced prices ; Whereas in order to ensure that the sugar is not diverted to another destination provision should be made for the lodging of an appropriate security and for its release when the sugar has reached its destina ­ tion according to the relevant Community rules ; Whereas the general rules governing invitations to tender for the determination of export refunds for sugar were laid down in Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (4), as last amended by Regulation (EEC) No 1489/76 0 ; whereas these rules should also be applied in respect of an export levy ; HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender shall be issued for the determination of the export levies or export refunds on a quantity of white sugar of 50 000 tonnes destined for Poland. This quantity shall be divided into two lots, A and B. 2. Tenders shall relate to the rate of export levy or export refund necessary to ensure this exportation under the conditions laid down in this Regulation and as indicated in the Annex . (  ) OJ No L 359 , 31 . 12. 1974, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17. (6) OJ No L 50, 4 . 3 . 1970, p . 1 . 0 OJ No L 162, 1 . 7 . 1977, p . 6 . (8) OJ No L 341 , 10 . 12 . 1976, p . 14 . O OJ No L 166, 23 . 6 . 1978, p . 24 . H OJ No L 338 , 13 . 12. 1980 , p . 1 . (") OJ No L 67, 14. 3 . 1975, p . 16 . ( 12) OJ No L 160 , 26 . 6. 1980, p . 42. (3) OJ No L 75, 28 . 3 . 1972, p . 5 . (4) OJ No L 143, 25 . 6 . 1968 , p . 6 . O OJ No L 167, 26. 6 . 1976, p . 13 . 10 . 1 . 81 Official Journal of the European Communities No L 10/7 Article 2 2. Each offer must indicate : The tendering procedure shall be conducted in accor ­ dance with Regulation (EEC) No 766/68 and the following provisions. Regulation (EEC) No 394/70 shall not apply. (a) the reference number of the invitation to tender ; (b) the name and address of the tenderer ; (c) the reference letter of the lot and the quantity to be exported ; (d) the amount of the export levy or, where appro ­ priate, of the export refund on the lot referred to under (c) per 100 kilograms of sugar, expressed in the currency of the Member State in which the tender is submitted ; (e) the amount of the tendering security to be lodged covering the quantity of sugar indicated in (c), expressed in the currency of the Member State in which the tender is submitted. Article 3 3 . An offer shall be valid only if : 1 . The Member States shall issue an invitation to tender which shall be published in the Official Journal of the European Communities. Member States may also publish the notice, or have it published, else ­ where . 2. The notice shall indicate in particular the condi ­ tions applying to the tenders. 3 . The period during which tenders may be submitted shall begin on the day on which notice of the invitation to tender is published in the Official Journal of the European Communities and shall expire at 10 a.m. on Wednesday 21 January 1981 . It may be decided, however, to make no award pursuant to this invitation to tender. In that case further invitations to tender will be issued in respect of the remaining quantities to be submitted within a period which : (a) shall begin on the first working day following expiry of the preceding period ; and (b) shall expire at 10 a.m. on the Wednesday of the following week . 4. The times specified in this Regulation are Belgian times . (a) it relates to a quantity of 5 000 tonnes of sugar ; (b) proof is furnished before expiry of the time limit for the submission of tenders that the tenderer has lodged the security indicated in the tender ; (c) it includes a declaration by the tenderer that if his tender is successful he will within the period laid down in Article 12 (b) apply for export licences in respect of the quantities of sugar to be exported ; (d) it includes a declaration by the tenderer certifying that the product for export is white sugar of sound, fair and merchantable quality falling within subheading 17.01 A of the Common Customs Tariff ; (e) it includes a declaration by the tenderer that if his tender is successful he will abide by the maximum price referred to in Article 4 and that he will furnish the proof referred to in Article 12 (c) within the period laid down in Article 12 (b) ; (f) it contains all the particulars required under para ­ graph 2. 4 . An offer may stipulate that it is to be regarded as having been submitted only if the contract awarded relates to all or to a specified part of the tendered quantity. 5 . An offer which is not submitted in accordance with the provisions of this Regulation , or which contains conditions other than those indicated in the notice of invitation to tender, shall not be considered. 6 . Once submitted, a tender may not be withdrawn. Article 4 The contractual selling price, including the levy or refund offered, may not exceed 50-71 ECU per 100 kilograms of white sugar. If, however, the closing selling price for the March 1981 position as quoted on the Paris futures market on the day prior to the tender in question , multiplied by a coefficient of 0-90, is less than the amount referred to in the first subparagraph then the contractual selling price may not exceed that quotation as so adjusted. Article 6 Article 5 1 . The security for tender shall be 15 ECU per 100 kilograms of sugar to be exported under this invitation to tender. For successful tenderers, and by way of derogation from the first indent of Article 8 ( 1 ) (d) of Regulation (EEC) No 2990/76, this security shall constitute the security for the export licence when the application referred to in Article 12 (b) is made. 1 . Offers, which must be in writing, shall be either delivered by hand to the competent authority of a Member State, against a receipt, or addressed to that authority by registered letter, telex or telegram. No L 10/8 Official Journal of the European Communities 10 . 1 . 81 graph 1 ; if after such awards a quantity is still outstan ­ ding, or if there are no tenders quoting a levy, then contracts shall be awarded to tenderers in ascending order of their quoted refunds until the entire lot has been accounted for. Article 10 2. The tenderer may provide the security either in cash or in the form of a guarantee given by an esta ­ blishment complying with criteria laid down by the Member State in which the tender is submitted . 3 . Except in case of force majeure, the security for the tender shall be released only : (a) in respect of any quantity for which no contract has been awarded ; (b) if a successful tenderer has within the period laid down in Article 1 2 (b) applied for an export licence and only in respect of a quantity for which proof is provided of its importation into Poland. This proof shall be furnished in accordance with the provi ­ sions of Article 20 of Regulation (EEC) No 2730/79 ( »). 4 . In case of force majeure, the competent authority of the Member State concerned shall take such action as it considers necessary having regard to the circum ­ stances invoked by the party concerned. If two or more tenderers quote the same levy or the same refund and awards to all of them would result in the quantity of the lot being exceeded then awards shall be made pro rata to the tendered quantities. Article 11 Article 7 1 . Tenders shall be examined in private by the competent authority concerned. Subject to paragraph 2, persons present at the examination shall be under an obligation not to disclose any particulars relating thereto. 2 . Tenders shall be communicated to the Commis ­ sion forthwith and in such manner that the tenderers remain anonymous . Article 8 1 . The competent authority of the Member State concerned shall immediately notify applicants of the result of their participation in the invitation to tender. In addition, that authority shall send successful tende ­ rers a statement of award. 2. The statement of award shall indicate : (a) the reference number of the invitation to tender ; (b) the reference letter of the lot and the quantity to be exported ; ' (c) the export levy to be charged, or where applicable the export refund to be granted, per 100 kilograms of white sugar of the quantity referred to in (b). Article 12 Every successful tenderer shall have : (a) the right to be issued in respect of the quantity awarded, and subject to the conditions in (c), with an export licence indicating as appropriate the export levy or the export refund quoted in the tender ; (b) the obligation to lodge in accordance with the rele ­ vant provisions of Regulation (EEC) No 3183/80 an application for an export licence in respect of that quantity, Article 5 (3) of that Regulation and Article 10 of Regulation (EEC) No 645/75 not applying in such a case . The application shall be lodged not later than 15 days following the last day for submitting the tenders concerned ; (c) the obligation to provide the authority of the Member State to which the tender was submitted, and this within the period referred to in (b), proof that the maximum selling price referred to in Article 4 has not been exceeded ; such proof shall be provided in the form of a certified copy of the contract of sale entered into by the successful tenderer and the competent authority in Poland. Account being taken of the current state and foresee ­ able development of the Community and world sugar markets and the conditions governing the sale as laid down in Article 4, there shall be fixed for each lot either :  a minimum export levy, or  a maximum export refund. Article 9 1 . Where a minimum export levy is fixed the contract shall be awarded to the tenderer or tenderers quoting the highest levy. If the whole of the lot is not covered by that award then awards shall be made to other tenderers in descending order of their quoted levies until the entire lot has been accounted for . 2. Where a maximum export refund is fixed the contract shall be awarded in accordance with para ­ This right and these obligations shall not be trans ­ ferable .(') OJ No L 317, 12. 12. 1979, p . 1 . 10 . 1 . 81 Official Journal of the European Communities No L 10/9 Article 13  'Pologne ,  'Polen ',  'Polen ',  'Poland',  'Polonia',  'Polen',  'Polen',  Tlotaovia'. 1 . Article 9 of Regulation (EEC) No 2990/76 and Article 8 (4) and (5) of Regulation (EEC) No 3183/80 shall not apply to white sugar to be exported in accor ­ dance with this Regulation . 2. Export licences issued in connection with this invitation to tender shall be valid from the day of issue until 30 June 1981 . 3 . In addition to the endorsements required under Article 2 (2) and (3) of Regulation (EEC) No 2990/76, section 13 of the application for licences and of the export licences issued in connection with this invita ­ tion to tender shall include one of the following endorsements : 4 . The licence carries the obligation to export to Poland. Article 14 This Regulation shall enter into force on 10 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1981 . For the Commission Finn GUNDELACH Member of the Commission ANNEX Reference of the lot Quantity in tonnes Packaging Delivery stage Deadline for delivery A 5 000 Paper sacks (50 kilograms) Free-at-frontier in railway wagons : either FRG/GDR or FRG/ Czechoslovakia 30 June 1981 B 45 000 Jute sacks (50 kilograms) Fob Rouen 30 June 1981